Exhibit 10.1

EMPLOYMENT AGREEMENT

AGREEMENT (“Agreement”), made at the City of Vancouver, Province of British
Columbia, as of the 18th day of June, 2007,

BETWEEN:

ELECTRONIC ARTS (CANADA), INC, a corporation with a

principal place of business at 4330 Sanderson in the City of

Burnaby, Province of British Columbia

(hereinafter referred to as the “Company”)

OF THE FIRST PART

AND:

V. PAUL LEE domiciled and residing in the City of Vancouver,

Province of British Columbia

(hereinafter referred to as the “Executive”)

OF THE SECOND PART

WHEREAS:

A.        The Company has directly employed the Executive since a merger in 1991
with Distinctive Software Inc. of which the Executive was a principal
shareholder;

B.        The Company is restructuring and the Executive’s current position as
President of WorldWide Studios is being eliminated.

C.        The Company acknowledges that the restructuring would have resulted in
the constructive dismissal of the Executive but the Company recognizes the value
the Executive can offer and wishes to continue to employ the Executive in a new
capacity;



--------------------------------------------------------------------------------

D.        It is expedient to resolve all outstanding matters relating to the
employment of the Executive, and to provide for the basis on which the
Executive’s services will be provided to the Company; and

E.        The Executive desires to continue such employment and enter into this
Agreement.

NOW THEREFORE for the reasons set forth above, and in consideration of the
mutual promises and agreements hereinafter set forth, the Company and the
Executive agree as follows:

 

1.

DEFINITIONS

 

1.1

For the purpose of this Agreement the following words or expressions shall mean:

 

 

(a)

“Base Salary” shall mean $685,931.00 Canadian per annum or such other higher
rate as may be determined from time-to-time by the Company’s management and
approved by its Compensation Committee, in each case payable in the same manner
as other comparable employees of the Company

 

 

(b)

“Confidential Information” shall mean all information of a confidential or
proprietary nature (including, without limiting the generality of the foregoing,
all information related to developments, financial information, marketing
information of all names of or lists of clients or distributors) received by the
Executive in his capacity as an employee from, through or relating to the
Company and in whatever form (whether oral, written, machine readable or
otherwise), which pertains to the Company provided, but shall not include
information which:

 

 

(i)

is in the public domain, without any fault or responsibility on the Executive’s
part;

 

- 2 -



--------------------------------------------------------------------------------

 

(ii)

is properly within the legitimate possession of the Executive prior to its
disclosure hereunder and without any obligation of confidence attaching thereto;

 

 

(iii)

after disclosure, is lawfully received by the Executive from another Person who
is lawfully in possession of such Confidential Information and such other Person
was not restricted from disclosing the said information to the Executive;

 

 

(iv)

is independently developed by the Executive through Persons who have not had
access to, or knowledge of, the Confidential Information; or

 

 

(v)

is approved by the Company for disclosure prior to its actual disclosure.

 

 

(c)

“Permitted Uses” shall mean the use of Confidential Information by the Executive
in the performance of his duties.

 

 

(d)

“Person” shall mean any individual or other entity possessed of juridical
personality, including, without limitation, a corporation, company,
co-operative, partnership, trust, unincorporated association, affiliate or
Governmental Body; and pronouns when they refer to a Person shall have a
similarly extended meaning.

 

2.

DUTIES

 

2.1

The Executive shall be the Senior Advisor to the Chief Executive. The Executive
shall be located in British Columbia, and shall report directly to the Chief
Executive Officer of Electronic Arts Inc. (“CEO”). Duties of the Executive will
be at the discretion of the CEO but shall include special projects assigned from
time to time as well as providing strategic advice and consulting on a range of
matters including:

 

- 3 -



--------------------------------------------------------------------------------

i) studio operations/management; ii) product development; iii) mergers and
acquisitions; and iv) training and knowledge sharing.

 

2.2

The Executive shall devote his full time (other than as provided for herein) and
use his skills and competence to promote the interests of Company and to improve
and extend the business thereof.

 

3.

REMUNERATION AND BENEFITS OF EXECUTIVE

 

3.1

The remuneration and benefits to be paid to the Executive under this Agreement
will be:

 

 

(a)

Base Salary;

 

 

(b)

At the sole discretion of the CEO and the Compensation Committee of the
Company’s Board of Directors, the Executive may qualify to receive a performance
bonus. The determination as to qualification of the Executive for a bonus and
the amount to be paid, if any, shall be at the sole discretion of the CEO.

 

 

(c)

Continued participation in all health, dental, insurance and other medical
benefits programs normally conferred on comparable employees of the Company; and

 

 

(d)

Continued eligibility to participate in such other benefits as may be determined
from time to time by the Company to be conferred on comparable employees of the
Company.

 

3.2

The Executive shall continue to receive four (4) weeks’ vacation per annum
(“Vacation”). For clarity, the current Vacation entitlement of the Executive
shall be adjusted to reflect an award of four weeks from October 10, 1995
onward.

 

- 4 -



--------------------------------------------------------------------------------

3.3

The Company and the Executive acknowledge that as of June 13, 2007 the Executive
had accrued 26 days of unused sabbatical time pursuant to the Company’s
Sabbatical Policy (“Sabbatical”).

 

4.

REIMBURSEMENT OF EXPENSES

 

4.1

The Company shall, upon presentation of itemized receipts, reimburse the
Executive for all travelling and other business expenses (including cellular
telephone costs, travel and hotel accommodation) directly and reasonably
incurred by the Executive in the performance of his duties.

 

5.

TERM

 

5.1

Unless earlier terminated in accordance with Section 6, the term of this
Agreement (the “Term”) shall commence as of the date hereof and shall end on
June 30, 2009 (“Termination Date”).

 

5.2

Other than payments that may be required by Section 10 of this Agreement,
payment of any unused Vacation or Sabbatical or reimbursement of expenses
properly incurred to the Termination Date, it is understood and acknowledged by
both parties that no further payments including severance in lieu of notice,
shall be owing to the Executive as a result of the termination of the
Executive’s employment on the Termination Date.

 

6.

TERMINATION PRIOR TO THE TERMINATION DATE

 

6.1

Termination Without Cause – Subject to Section 6.4, the Company may peremptorily
and without having to show cause terminate this Agreement at any time by
providing the Executive with the following:

 

 

(a)

A lump sum payment equal to the total Base Salary owing for the remainder of the
Term, less applicable taxes or other withholdings. Other than the lump sum
payment referred to in this provision, and payments that may be

 

- 5 -



--------------------------------------------------------------------------------

 

required by Section 10 of this Agreement, payment of any unused Vacation or
Sabbatical and reimbursement of expenses properly incurred to the date of
termination of the Agreement, it is understood and acknowledged by both parties
that no further payments including further severance in lieu of notice, shall be
owing to the Executive as a result of the termination of the Executive’s
employment prior to the Termination Date.

 

 

(b)

Continuation of any extended health and dental benefits to which the Executive
is eligible and enrolled at the time of termination for the remainder of the
Term. It is expressly understood by the Parties that this will not include
continuation of Long Term Disability insurance or Out of Province Medical
insurance, both of which will terminate eight (8) weeks from the date on which
termination actually occurs and cannot be extended.

 

6.2

Termination by the Executive - The Executive shall have the right to terminate
this Agreement at any time and for any reason. If the Executive elects to
terminate he shall be entitled to the amounts listed below

 

 

(a)

If the Executive terminates the Agreement prior to April 4, 2008:

 

 

(i)

The Company shall continue to pay the Executive’s Base Salary less applicable
taxes or other withholdings in the same manner as if the Executive remained
employed from the actual date of termination until April 4, 2008;

 

 

(ii)

On April 4, 2008, the Company shall make a lump sum payment to the Executive
equal to the total Base Salary owing for the remainder of the Term, less
applicable taxes or other withholdings; and

 

 

(iii)

Continuation of any extended health and dental benefits to which the Executive
is eligible and enrolled at the time of termination for the remainder of the
Term. It is expressly understood by the Parties that

 

- 6 -



--------------------------------------------------------------------------------

 

this will not include continuation of Long Term Disability insurance or Out of
Province Medical insurance, both of which will terminate eight (8) weeks from
date on which termination actually occurs and cannot be extended.

 

 

(b)

If The Executive terminates the Agreement on or after April 4, 2008:

 

 

(i)

The Company shall make a lump sum payment to the Executive equal to the total
Base Salary owing for the remainder of the Term, less applicable taxes or other
withholdings; and

 

 

(ii)

Continuation of any extended health and dental benefits to which the Executive
is eligible and enrolled at the time of termination for the remainder of the
Term. It is expressly understood by the Parties that this will not include
continuation of Long Term Disability insurance or Out of Province Medical
insurance, both of which will terminate eight (8) weeks from date on which
termination actually occurs and cannot be extended.

 

6.3

If the Agreement is terminated pursuant to Section 6.2, except for amounts
payable under that provision, amounts payable under Section 10 and any unused
Vacation or Sabbatical and reimbursement of expenses properly incurred, no other
amount shall be payable to the Executive under this Agreement or because of the
Executive’s employment or the termination of the Executive’s employment with the
Company.

 

6.4

Vacation/Sabbatical Extension

If the Company elects to terminate the Agreement for any reason prior to
April 4, 2008, the Executive shall have the right to cease working and request
that the actual termination date be extended until the earlier of April 4, 2008
or the expiration of all of his Vacation/Sabbatical. If the Executive elects to
terminate the Agreement for

 

- 7 -



--------------------------------------------------------------------------------

any reason on or after April 4, 2008, the Executive shall have the right to
cease working and request that the actual termination date be extended until the
earlier of the expiration of all of his Vacation/ Sabbatical or until the end of
the Term (“Vacation/Sabbatical Extension”).

 

 

(a)

The Executive shall be required to make his election to use a
Vacation/Sabbatical Extension in writing at the time he elects to terminate the
Agreement. The written notice shall specify the date upon which the
Vacation/Sabbatical Extension shall commence (Vacation/Sabbatical Commencement
Date).

 

 

(b)

If the Executive elects to use a Vacation/Sabbatical Extension he shall not be
entitled to any payments other than his Base Salary during the
Vacation/Sabbatical Extension. For clarity, the Executive will not entitled to
the payments referred to in Section 10.2 nor will he be entitled to accrue
additional Vacation or Sabbatical during the Vacation/Sabbatical Extension.

 

 

(c)

At the conclusion of the Vacation/Sabbatical Extension the Company shall:

 

 

(i)

make a lump sum payment to the Executive representing his Base Salary from the
Vacation Sabbatical Commencement Date to the end of the Term, less applicable
taxes or other withholdings.

 

 

(ii)

if applicable, make a lump sum payment to the Executive representing any
remaining Vacation/Sabbatical owing to the Executive.

 

 

(d)

All duties of loyalty owed to the Company remain in effect during any
Vacation/Sabbatical Extension.

 

- 8 -



--------------------------------------------------------------------------------

6.5

Equity Grants -

 

 

(a)

All rights related to stock options or other equity grants (“Equity Grants”)
made to the Executive by the Company under any stock option or equity incentive
plan (“Equity Incentive Plan”) shall continue to be governed by the terms and
conditions of the Equity Incentive Plan applicable to the particular grant. For
clarity, all vesting of Equity Grants will cease immediately upon the earlier of
the expiration of the Term or the date upon which the Agreement is terminated
pursuant to Section 6.

 

 

(b)

For Equity Grants made after May 1, 2004, there is a special retirement term
available to employees who that have at least 10 years of service and where that
service plus the employee’s age is at least 60. As such an employee, the
Executive will have 60 months from the termination date to exercise any
exercisable Equity Grants made after May 1, 2004. Again the specific terms and
conditions of the relevant Equity Incentive Plan will govern.

 

7.

CONFIDENTIAL INFORMATION

 

7.1

The Executive shall not use, divulge, sell, transfer, give, circulate, or
otherwise distribute to any Person whatsoever or whomsoever, or otherwise make
public, any Confidential Information except in connection with Permitted Uses.

 

7.2          (a)

Notwithstanding any provision of this Agreement to the contrary for a period of
twenty-four (24) months following termination of this Agreement, the Executive
shall not, at any time, use, discuss, or disclose to any person a trade secret
of the Company; or

 

 

(b)

In the event the Executive is no longer employed by the Company for any reason
whatsoever, the Executive shall not use, divulge, sell, transfer, give,
circulate, or otherwise distribute to any person whatsoever or whomsoever, or
otherwise make public, any Confidential Information about the Company or its
directors.

 

- 9 -



--------------------------------------------------------------------------------

7.3

Except when authorized in accordance with the Permitted Uses, under no
circumstances shall the Executive reproduce any Confidential Information without
the Company’s prior written consent. All reproductions of Confidential
Information shall be governed by this Agreement and shall be treated as
Confidential Information hereunder.

 

7.4

Confidential Information (including any reproduction) shall remain the sole
property of the Company and shall be returned to the Company immediately upon
request to this effect or immediately after the termination of this Agreement.

 

7.5

Nothing in this Agreement shall prevent the disclosure of Confidential
Information if such disclosure must be made in response to the formal request of
a Governmental Body or is otherwise required under the applicable law;, except
that to the extent possible, the Executive shall inform the Company of such
request for disclosure in order that the latter may, at the appropriate time and
its own expense, decide at the expense of the Company whether or not to contest
that said disclosure. The Executive shall co-operate with the Company in any
reasonable efforts to obtain any type of “protective order” or any other remedy
or recourse which the Company may seek to obtain in this regard.

 

8.

OBLIGATION OF NON-COMPETITION

 

8.1

Until the later of the termination of the Agreement for any reason or April 4,
2008, the Executive shall not, within the geographic territory of North America,
serve as an executive, officer, director, employee or in any advisory capacity
with any competitor, in whole or in part, of the Company, either individually or
in partnership or jointly or in conjunction with any Person, as principal,
agent, shareholder, trustee or in any other manner whatsoever otherwise carry on
or be engaged in or be concerned with any Person, that is a competitor, in whole
or in part, of the Company, except as a shareholder holding less than 10% of the
outstanding shares of any such corporation.

 

- 10 -



--------------------------------------------------------------------------------

8.2

The parties agree that the obligations outlined in Clause 8.1 will survive
termination in the event that the Agreement is terminated for any reason prior
to April 4, 2008.

 

9.

NON-SOLICITATION OF EMPLOYEES

 

9.1

Until the later of the termination of the Agreement for any reason or April 4,
2008, the Executive shall not, directly or indirectly recruit, solicit or
endeavour to entice away from the Company any individual who is an employee of
or service provider to the Company.

 

9.2

The parties agree that the obligations outlined in Clause 9.1 will survive
termination in the event that the Agreement is terminated for any reason prior
to April 4, 2008.

 

10.

NON-COMPETITION AND NON-SOLICITATION PAYMENT

 

10.1

If the Executive has fulfilled his obligations, as set out in Sections 8 and 9
of this Agreement, on April 4, 2008 the Company shall make an additional payment
to the Executive of $514,448.28.00 Canadian, less applicable income tax or other
required withholdings. Provided the Executive has fulfilled his obligations, as
set out in Sections 8 and 9 of this Agreement, the termination of this Agreement
for any reason prior to April 4, 2008 will not affect the obligation of the
Company to make to the above noted payment to the Executive.

 

10.2

In addition to the payment referred to in Section 10.1, the Company shall make
an additional payment to the Executive of $57,160.92 Canadian, less applicable
income tax or other required withholdings, for every month the Agreement remains
in effect after April 4, 2008 until the Termination Date. This additional
payment shall be contingent upon the Executive continuing to fulfill his
obligations as set out in Sections 8 and 9 of this Agreement. The amounts
referenced in this Section 10.2 shall be payable on the first calendar day of
each month in respect of the preceding month, commencing May 1, 2008 and ending
on the date the Agreement is terminated by either party for any reason,
including expiration of the Term. The

 

- 11 -



--------------------------------------------------------------------------------

 

Executive shall not be entitled to the payments referred to in this Section 10.2
during the period of any Vacation/Sabbatical Extension.

 

10.3

For clarity the payments referred to in Section 10.1 and 10.2 are in addition to
any other payments referred to in this Agreement.

 

11.

RECOGNITION

 

11.1

The Executive hereby expressly recognizes that Sections 7, 8, and 9 of this
Agreement are of the essence of this Agreement, and that the Company would not
have entered into this Agreement without the inclusion of the said Sections.

 

11.2

The Executive hereby further recognizes and expressly acknowledges that the
Company would be subject to an irreparable prejudice should one or several of
the said Sections be infringed, or should any of the Executive’s obligations
thereunder be breached, by the Executive.

 

11.3

The Executive hereby recognizes and expressly acknowledges that Sections 7, 8
and 9 grants to the Company only such reasonable protection as is admittedly
necessary to preserve the legitimate interests of the Company.

 

11.4

The Executive hereby recognizes Sections 7, 8 and 9, being of the essence
hereof, shall be interpreted independently from any other provisions of this
Agreement.

 

11.5

In exchange for receiving the payments and other benefits specified in this
Agreement, together with other good and valuable consideration, the Executive
expressly agrees that upon termination of this Agreement, for any reason, he
shall have no further claims against the Company arising out of his employment
or the cessation of employment with the Company. For clarity this specifically
includes but is not limited to any claim for notice, pay in lieu of notice,
wrongful dismissal, severance pay, bonus, interest, or Vacation/Sabbatical pay.

 

- 12 -



--------------------------------------------------------------------------------

11.6

For the purpose of Sections 7 through 11, “Company” shall mean the Company and
any and all related or affiliated corporate entities.

 

12.

PROPERTY OF THE COMPANY

 

12.1

The Executive hereby agrees to return to the Company, immediately upon
termination of this Agreement and without making copies or disclosing
information relating thereto, any and all documents, embodiments, equipment,
except the Executive shall be entitled to retain his cellular phone number, and
other property belonging to the Company. Without restricting the generality of
the foregoing, the Executive shall return all credit cards, identification cards
and keys belonging to the Company.

 

13.

NOTICES

 

13.1

Any notice required or permitted to be given by a party hereto to the other
shall be deemed validly given if personally delivered or mailed by registered
prepaid post, and addressed as follows:

 

 

(a)

in the case of the Company to:

Steve Bene

Senior Vice President, Corporate Secretary and General Counsel

Electronic Arts

209 Redwood Shores Parkway

Redwood City, California

 

 

(b)

in the case of the Executive to:

Paul Lee

With a copy to George Burke

3000 Royal Centre

PO Box 11130

1055 West Georgia Street

Vancouver British Columbia

Canada V6E 3R3

 

- 13 -



--------------------------------------------------------------------------------

provided that a party hereto may from time to time notify the other of a new
address to which notices to it shall henceforth until further notice be given.
Any notice so delivered or so mailed shall be deemed to be effected, if
delivered, on the date of its delivery or, if mailed, on the fifth business day
following the date of mailing.

 

14.

ARBITRATION

 

14.1

Any dispute or controversy arising out of, relating to, or in connection with
this Agreement, or the interpretation, validity, construction, performance,
breach, or termination thereof, shall be settled by binding arbitration before a
single arbitrator to be held in Vancouver, British Columbia in accordance with
the British Columbia Commercial Arbitration Act. The arbitrator may grant
injunctions or other relief in such dispute or controversy.

 

15.

MISCELLANEOUS

 

15.1

This Agreement may not be assigned by the either party without prior written
approval by the other party.

 

15.2

This Agreement is to be governed by the construed and enforced in accordance
with the laws of British Columbia and the laws of Canada applicable therein.

 

15.3

If any provision of this Agreement is invalid, illegal or incapable of being
enforced for any reason, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect.

 

- 14 -



--------------------------------------------------------------------------------

15.4

This Agreement constitutes the entire agreement of the parties with respect to
the subject matters contemplated herein and supersedes and replaces any previous
oral or written agreement or any provision of any other documents heretofore
entered into by them with respect to the subject matter hereof.

 

- 15 -



--------------------------------------------------------------------------------

15.5

The Executive acknowledges that he has had the opportunity to obtain independent
legal advice before signing this Agreement. The Executive further acknowledges
and agrees that he has read this Agreement and fully understands the terms of
this Agreement, and further agrees that all such terms are reasonable and that
the Executive is signing this Agreement freely, voluntarily and without duress.

IN WITNESS WHEREOF the parties hereto have executed this Agreement at the place
and as of the date first mentioned above.

 

AUTHORIZED SIGNATORY OF

ELECTRONIC ARTS (CANADA), INC.

 

    )

)

)

)

)

)

)

)

)

 

/s/ Stephen G. Bené

 

 

 

 

 

 

/s/ V. Paul Lee

 

)

)

)

)

)

)

--------------------------------------------------------------------------------

V. PAUL LEE

 

 

)

)

)

)

 

 

- 16 -